Citation Nr: 0030015	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  97-33 792 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips, on a direct basis, or secondary to service-connected 
bilateral pes planus, with hallux valgus.

2.  Entitlement to service connection for arthritis of the 
knees, on a direct basis, or secondary to service-connected 
bilateral pes planus, with hallux valgus.

3.  Entitlement to service connection for arthritis of the 
ankles, on a direct basis, or secondary to service-connected 
bilateral pes planus, with hallux valgus.

4.  Entitlement to service connection for arthritis of the 
feet, on a direct basis, or secondary to service-connected 
bilateral pes planus, with hallux valgus.

5.  Entitlement to service connection for arthritis of the 
lumbosacral spine, on a direct basis, or secondary to 
service-connected bilateral pes planus, with hallux valgus.

6.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus, with hallux valgus.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1973.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), 
dated in July 1997 and May 1998.

A Travel Board Hearing was held on September 11, 2000, in 
Atlanta, Georgia, before Jeff Martin, who is a Veterans Law 
Judge and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.


REMAND

The veteran contends that he is entitled to be service-
connected for arthritis of the hips, knees, ankles, feet, and 
lumbosacral spine, on a direct basis, or secondary to his 
service-connected bilateral pes planus, with hallux valgus.  
He also contends that an initial rating exceeding 30 percent 
should have been granted by the RO when service connection 
was granted for bilateral pes planus, with hallux valgus, in 
May 1998.  After a review of the evidentiary record, the 
Board finds that additional development is necessary.

Regarding the service connection issues listed on the first 
page of the present remand, the Board notes that the veteran 
has stated that he believes that the arthritic changes in all 
the above mentioned musculoskeletal joints are secondary to 
repeated, traumatic use of the joints during service or, in 
the alternative, to his altered gait due to his service-
connected bilateral pes planus, with hallux valgus.  An 
opinion regarding the question of the etiology of the claimed 
arthritic conditions has yet to be obtained.

Regarding the issue in which the veteran wants an initial 
rating higher than the one assigned initially by the RO, the 
Board notes that the veteran has claimed that a 50 percent 
rating should have been assigned when the RO granted service 
connection for bilateral pes planus, with hallux valgus, in 
May 1998.  The veteran was examined by VA in March 1998, but 
the Board is of the opinion that that medical examination was 
inadequate for rating purposes, insofar as an assessment of 
the functional impairment caused by this disability was not 
offered by the examiner, and the X-Rays that were obtained at 
that time were noted to be insufficient to evaluate the feet 
for pes planus deformity.  The United States Court of Appeals 
for Veterans Claims (the Court) has said that, if the Board 
decides that the medical evidence of record is inadequate or 
incomplete, the Board "has the authority, indeed the 
responsibility, to obtain a new medical examination."  
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996).  Another medical 
examination would therefore be useful to further clarify the 
actual severity of the service-connected bilateral pes 
planus, with hallux valgus.

Additionally, the Board notes that the veteran reported, at 
the September 2000 Travel Board Hearing, having received VA 
outpatient medical treatment for his service-connected feet 
disability sometime around July 2000, and that he was also in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The most recent VA medical evidence in 
the file consists of outpatient medical records that reveal 
mental health treatment furnished until June 1999, as well as 
medical records reflecting VA orthopedic treatment until 
March 1998, and the Board has been unable to find in the file 
records reflecting the reported grant of SSA benefits to the 
veteran.  Copies of this evidence should be sought and 
associated with the file prior to the scheduling of the 
requested medical examination.

In view of the above, and to ensure that VA has fully met its 
duty to assist the veteran in developing the facts pertinent 
to the claim, this case is REMANDED to the RO for the 
following additional development:

1.  After obtaining the appropriate 
release, and information regarding the 
date of the grant of SSA benefits, from 
the veteran, the RO should contact the 
SSA and request copies reflecting said 
grant of disability benefits, as well as 
copies of all the medical evidence on 
which the grant was based.  The records 
should then be associated with the file, 
and any negative results from this 
development should be fully documented in 
the file.

2.  The RO should also obtain, and 
associate with the file, copies of all 
records reflecting all the VA outpatient 
medical treatment received by the veteran 
between 1998 and the present time.

3.  After the above development has been 
accomplished, and all the new evidence 
has been associated with the file, the RO 
should schedule the veteran for a  
comprehensive VA medical examination of 
his musculoskeletal system.  The examiner 
should be provided with the claims 
folder, and asked to review it prior to 
the examination; request any additional 
tests or studies deemed necessary (such 
as any radiological studies that could 
enable him or her to properly evaluate 
the severity of the service-connected 
bilateral pes planus, with hallux 
valgus); examine the veteran's 
lumbosacral spine, hips, knees, ankles, 
and feet; and thereafter submit a 
legible, comprehensive report of medical 
examination containing at least the 
following information:

A.  A statement as to whether he or 
she reviewed the veteran's claims 
folder prior to the examination.

B.  An opinion as to whether the 
veteran currently suffers from 
arthritis of the lumbosacral spine 
and, if he does, whether it is as 
likely as not that the arthritis is 
causally related to service, or 
secondary to the service-connected 
bilateral pes planus, with hallux 
valgus.

C.  An opinion as to whether the 
veteran currently suffers from 
arthritis of the hips and, if he 
does, whether it is as likely as not 
that the arthritis is causally 
related to service, or secondary to 
the service-connected bilateral pes 
planus, with hallux valgus.

D.  An opinion as to whether the 
veteran currently suffers from 
arthritis of the knees and, if he 
does, whether it is as likely as not 
that the arthritis is causally 
related to service, or secondary to 
the service-connected bilateral pes 
planus, with hallux valgus.

E.  An opinion as to whether the 
veteran currently suffers from 
arthritis of the ankles and, if he 
does, whether it is as likely as not 
that the arthritis is causally 
related to service, or secondary to 
the service-connected bilateral pes 
planus, with hallux valgus.

F.  An opinion as to whether the 
veteran currently suffers from 
arthritis of the feet and, if he 
does, whether it is as likely as not 
that the arthritis is causally 
related to service, or secondary to 
the service-connected bilateral pes 
planus, with hallux valgus.

G.  A thorough description of the 
current severity of the service-
connected bilateral pes planus, with 
hallux valgus, to include an 
assessment of the functional 
impairment caused by pain, weakness 
and any instability, as well as 
objective findings of any additional 
symptomatology such as marked 
pronation, tenderness, and spasms.

4.  Following the completion of the 
foregoing, the RO should re-adjudicate 
the claims hereby being remanded.  The 
re-adjudication of the sixth issue should 
reflect the RO's consideration of (1) the 
possibility of the assignment of staged 
ratings for different periods of time, as 
per the recent Court's decision in 
Fenderson v. West, 12 Vet. App. 119 
(1999); and (2) the possibility of a 
referral for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).

If, upon re-adjudication, either of the benefits sought on 
appeal remains denied, the veteran and his representative 
should be issued a Supplemental Statement of the Case, and 
afforded sufficient time to respond to it.  Thereafter, the 
case should be returned to the Board, if appropriate, and in 
accordance with VA appellate procedures.

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



